Case 1:17-cv-10029-LGS Document 286 Filed 03/08/21 Page 1 of 1

Law Offices of Adam J. Roth

(212) 922 - 3741
(212) 253 - 4157

adamjrothesq@gmail.com

112 Madison Avenue, 6" Floor 26 Court Street, Suite 913
New York, New York 10016 Brooklyn, New York 11242
March 8, 2021

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
Re: Tibor Kiss v. Clinton Green North, LLC, et al.
Docket No.: 17-cv-10029
Judge Schofield:

Please accept this correspondence as the parties’ joint letter in response to this Court’s
March 1, 2021 Order. The parties have conferred on March 1, 2021 and do not believe a referral
to the alternative dispute resolution program or an additional private mediation would be fruitful
at this time.

The parties will provide proposed trial dates on or before March 15, 2021. Thank you for

your time and attention to this matter.

Sincerely,

/s/
Adam J. Roth
